Name: Commission Regulation (EEC) No 37/80 of 9 January 1980 laying down measures applying the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  international affairs;  international trade
 Date Published: nan

 10 . 1 . 80 Official Journal of the European Communities No L 6/ 13 COMMISSION REGULATION (EEC) No 37/80 of 9 January 1980 laying down measures applying the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect ities are carried out. Where that office is not the office by which the goods in question leave the Community, that certificate shall also be presented at the customs office by which the goods leave . Such latter office shall stamp the certificate and channel it as provided for by the rules in the Annex to Regulation (EEC) No 2436/79 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2436/79 of 9 October 1979 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect ('), and in particular Article 3 (3) thereof, Whereas, in order to supervise exports of coffee from the Community, provision should be made for certain formalities concerning the use of the certificate of re-export to be completed at the customs office by which the goods leave the Community ; Whereas, for case of administration , it is desirable to provide for more flexible rules where coffee declared for exportation is carried to third countries under the procedure laid down in Section I of Title IV of Commission Regulation (EEC) No 223 /77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplification of that procedure (2), as last amended by Regulation (EEC) No 1964/79 (3); Whereas it is laid down in Article 4 of Regulation (EEC) No 2436/79 that the Commission shall fix, from the time of the introduction or suspension of a quota, the date on which the provisions relating to the implementation of the system of certificates of origin shall become applicable or shall cease to be appli ­ cable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee , Article 2 Where the customs office at which the customs export formalities are carried out is not in the same Member State as the customs office by which the goods leave the Community, the goods shall be placed under a customs transit procedure which shall cover their movement between the two customs offices in question . The customs office where the customs export formali ­ ties are carried out shall ensure that one of the following statements is entered in the box reserved for the description of the goods on all copies of the transit documents used :  'International Coffee Organization  Certificate of re-export R No . . .',  Den internationale Kaffeorganisation  Re-eksportcertifikat R lÃ ¸benummer . .  Internationale Kaffee-Organisation  Wiederaus ­ fuhrzeugnis R Nr. . . .',  Organisation internationale du cafÃ ©  certificat R de rÃ ©exportation n0 . . .',  Organizzazione internazionale del caffÃ ©  certifi ­ cato R di riesportazione n . . .  Internationale Koffieorganisatie  certificaat van heruitvoer R nr. ... HAS ADOPTED THIS REGULATION : Article 1 The certificate of re-export provided for in Article 3 ( 1 ) of Regulation (EEC) No 2436/79 shall be presented at the customs office where the customs export formal ­ Article 3 By way of derogation from Article 1 , where goods are placed under the procedure laid down in Section 1 of Title IV of Regulation (EEC) No 223/77 for carriage to a railway station of destination outside the customs territory of the Community, the certificate of re-export referred to in Article 1 shall be presented at the office of departure . That office shall stamp the (') OJ No L 282, 12 . 11 . 1979 , p. 1 . ( 2) OJ No L 38, 9 . 2 . 1977, p. 20 . (3 ) OJ No L 227, 7 . 9 . 1979 , p. 12 . No L 6/ 14 Official Journal of the European Communities 10 . 1 . 80 Article 4certificate and channel it as provided for by the rules in the Annex to Regulation (EEC) No 2436/79 . Permission to vary the contract of carriage so that carriage ends in the Community shall be granted only after the stamped certificate has been surrendered to the office of departure . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission COMMISSION REGULATION (EEC) No 38/80 of 9 January 1980 temporarily suspending the advance fixing of export refunds for poultrymeat products current refunds applicable to certain products could lead to speculative advance fixing of the refunds ; whereas it is necessary to suspend temporarily the advance fixing of refunds, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products falling within subheading 02.02 A I of the Common Customs Tariff is hereby suspended during the period 10 to 14 January 1980 . Article 2 This Regulation shall enter into force on 10 January 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 9 Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ^), as amended by Regulation (EEC) No 369/76 (2), Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for poultrymeat is characterized by an uncertainty as regards the price ; whereas the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1 . 11 . 1975 , p. 77 . ( 2 ) OJ No L 45, 21 . 2 . 1976, p. 3 . ( 3 ) OJ No L 282, 1 . 11 . 1975, p. 90 .